DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 line 23 recites “through the opening in the floor.” There is insufficient antecedent basis for this limitation in the claim. Presumably this was intended to be “through the at least one opening in the floor.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 23-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Crawford et al. (US Patent No. 6,820,662).
In Reference to Claim 1-3, 5, and 8
 	Crawford teaches (Claim 1) An apparatus for generating bubbles comprising: a housing extending along a longitudinal axis (items 120/172, fig’s 1-5); a motor positioned in the housing (column 5 lines 15-20); a fan device operably coupled to the motor to generate an air stream (item 122/162, fig. 5); a bubble generating assembly comprising at least one bubble generating device that is aligned with the air stream generated by the fan device (items 108, fig’s 1-5); a bubble solution dispenser comprising at least one delivery member for delivering bubble solution to the at least one bubble generating device (item 106 / items 252, fig’s 3-5); a support member configured to support a bubble solution container containing a bubble solution (item 232 and connected internal components, items 234, 238, and 240 fig’s 3 and 5), the support member alterable between a non-dispensing position wherein the bubble solution does not flow out of the bubble solution container (column 6 lines 1-34, upright position and/or prior to placing over float cage 222) and a dispensing position wherein the bubble solution flows out of the bubble solution container and into the bubble solution dispenser (column 6 lines 1-34, position shown in fig. 3, when turned over and placed for dispensing); and wherein altering the support member from the non-dispensing position to the dispensing position while the support member supports the bubble solution container actuates a switch to power the motor (items 286, 222, and 224, column 8 lines 57-62).

(Claim 3) wherein altering the support member from the dispensing position to the non-dispensing position alters the switch into an open state so that the motor is not powered (removal of the bottle and it’s components would lead to the device running until float 224 eventually bottoms out and then turning the device off, column 6 lines 1-34);
(Claim 5) wherein the support member comprises a sidewall having an inner surface and an outer surface (inner and outer surfaces of item 232, fig’s 3 and 5), a ledge extending from the inner surface to support the bubble solution container (bottom ledge of item 232 contacting mouth of container, fig. 3), and an actuation member for actuating the switch (item 234, fig’s 3 and 5); 
 	(Claim 8) further comprising a drip tray that is detachably coupled to the housing, the drip tray comprising a collection reservoir for collecting excess amounts of the bubble solution that is dispensed from the bubble solution dispenser and not loaded onto the at least one bubble generating device of the bubble generating assembly (item 150, fig. 5 and column 5 lines 4-14).

In Reference to Claims 23-26

(Claim 24) wherein the switch is biased into the open state, and wherein the support member comprises an actuation member that engages the switch to alter the switch into the closed state when the support member is in the dispensing position (item 234 contacts item 222 to release fluid which makes item 224 float and close the switch 286 to power the device, column 
	(Claim 25) wherein the actuation member only alters the switch into the closed state when the support member is in the dispensing position and the support member is supporting the container of bubble solution (item 234 contacts item 222 to release fluid which makes item 224 float and close the switch 286 to power the device, column 6 lines 1-34; items 222/224/284 are biased open by gravity on item 224 prior to actuation member 234 engaging item 222);
(Claim 26) wherein when the support member is in the non-dispensing position the switch is in the open state unless manually actuated by a user (prior to engaging of bottle and it’s components float 224 is bottomed out and the switch is open, column 6 lines 1-34).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Chan (US PGPub. No. 2015/0265940).
In Reference to Claim 7
 	Crawford teaches all of claim 1 as discussed above. 
Crawford further teaches (Claim 7) wherein the bubble generating assembly comprises a plurality of the bubble generating devices (items 108, fig’s 3 and 5) [] each of the plurality of 
Crawford fails tot each rotating bubble generating assemblies of claim 7. 
Chan teaches (Claim 7) [bubble generating assemblies] operably coupled to [a] motor so that upon actuating the switch to power the motor the bubble generating assembly rotates about a rotational axis, and wherein upon rotating the bubble generating assembly about the rotational axis (paragraphs 0037 and 0040).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble generating apparatus of Crawford with the feature of rotating bubble generating assemblies as taught by the bubble generating apparatus of Chan for the purpose of allowing the bubble generating members to be more reliably loaded with bubble solution in a quicker manner with less mess as taught by Chan (background), making the device more reliable, more efficient, and more attractive to the users. 

In Reference to Claim 27
	Crawford teaches all of claim 23 as discussed above. 
	Crawford fails to teach the features of claim 27. 
	Chan teaches (Claim 27) wherein [a] bubble generating assembly is operably coupled to [a] motor so that the bubble generating assembly rotates about [a] rotational axis when the switch is in the closed state (paragraphs 0037 and 0040).


In Reference to Claim 11
 	Crawford teaches all of claim 1 as discussed above. 
Crawford further teaches (Claim 11) wherein the housing comprises an outer annular wall that forms an exposed outer surface of the housing (item 120, fig. 3) and a first inner annular wall that is radially spaced apart from the outer annular wall so that an excess fluid passageway is defined between the outer annular wall and the first inner annular wall (item 172, fig. 3), and wherein excess amounts of the bubble solution that is dispensed from the bubble solution dispenser without becoming loaded onto the at least one bubble generating device flows through the excess fluid passageway and into a collection trough (item 150, fig’s 3 and 5).
Crawford fails to teach the changing cross-sectional area of claim 11. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the fluid passageway cross-sectional area increasing / decreasing merely as a matter of engineering design choice, since it has been held that changes in shape are obvious matters of engineering design choice absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since Crawford teaches a fluid passageway between outer and inner walls that leads to a collection trough, and, since it appears this passageway would function identically to applicants variable cross-sectional fluid passageway, merely claiming the shape of the passageway is merely a matter of engineering design choice and not a patentable advance.

Allowable Subject Matter
Claims 6, 9, 13, 14, 15, 22, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711